BART M. DAVIS, IDAHO STATE BAR NO. 2696

UNITED STATES ATTORNEY

JOSHUA DAVID HURWIT, IDAHO STATE BAR NO. 9527
SEAN M. MAZOROL, OREGON STATE BAR NO. 116398

ASSISTANTS UNITED STATES ATTORNEY

DISTRICT OF IDAHO

1290 W. MYRTLE ST. SUITE 500
BOISE, ID 83702-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,
Plaintiff,
vs.
4 BROS DAIRY, INC.,

Defendant.

 

 

Case No.

RULE 11 PLEA AGREEMENT

Rev. September 2019

 
I. GUILTY PLEA

A. Summary of Terms. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B),
the Defendant, the attorney for the Defendant, and the Government! agree that the Defendant will
plead guilty to Count One of the Information, which charges the Defendant with Unlawful
Discharge of Pollutant to Water of the United States, in violation of Title 33, United States Code,
Sections 1311(a) and 1319(c)(1)(A).

This plea is voluntary and did not result from force, threats, or promises, other than any
promise made in this Agreement. Upon acceptance of the Defendant’s guilty plea, and the
Defendant’s full compliance with the other terms of this Agreement, the Government agrees not
to initiate any Fitter criminal charges against the Defendant for violating the Clean Water Act in
February 2017 and, under Federal Rules of Criminal Procedure 11(c)(1)(B), will recommend a
sentence within the range proposed by the United States Sentencing Commission Guidelines
Manual (“USSG”) as determined by the Court.

B. Qath. The Defendant’s authorized corporate representative will be placed under
oath at the plea hearing. The Government may use any statement that the Defendant’s authorized
corporate representative makes under oath against the Defendant in a prosecution for perjury or
false statement.

I. WAIVER OF CONSTITUTIONAL RIGHTS AT TRIAL

The Defendant waives the following rights by pleading guilty pursuant to this Agreement:
1) the right to plead not guilty to the offense charged against the Defendant and to persist in that
plea; 2) the right to a trial by jury, at which the Defendant would be presumed innocent and the

burden would be on the Government to prove the Defendant’s guilt beyond a reasonable doubt; 3)

 

1 The word “Government” in this agreement refers to the United States Attorney for the
District of Idaho.

Plea Agreement , 1 Rev. September 2019
the right to have the jury agree unanimously that the Defendant was guilty of the offense; 4) the
right, at trial, to confront and cross-examine adverse witnesses; 5) the right to present evidence
and to compel the attendance of witnesses; and 6) the right not to testify or present evidence
without having that held against the Defendant. If the Court accepts the Defendant's guilty plea,
there will be no trial.
WI. NATURE OF THE CHARGES

A. Elements of the Crime. The elements of the crime of Unlawful Discharge of
Pollutant to Water of the United States, as charged in Count One, are as follows:

1. The defendant is a person;

2. The defendant discharged a pollutant;

3. The discharge was from a point source;
4, The discharge was into waters of the United States;
5. The discharged occurred without a permit; and

6. The defendant acted negligently.
B. Factual Basis. The Defendant admits the following facts are true:

The Clean Water Act, 33 U.S.C. § 1251, et seq., is the Nation’s comprehensive water
pollution control statute. The purpose of the Clean Water Act is “to restore and maintain the
chemical, physical, and biological integrity of the Nation's waters.” 33 U.S.C. § 1251(a). The
Clean Water Act, among other things, prohibits discharges of pollutants into waters of the United
States, except in compliance with a permit issued pursuant to the Clean Water Act under the
National Pollution Discharge Elimination System (“NPDES”) by the United States Environmental
Protection Agency (“EPA”) or an authorized state. See 33 U.S.C. §§ 131 1(a) and 1342.

4 Bros. Dairy, Inc. (“4 Bros.”) is a dairy operation with its principal place of business

located in Shoshone, Idaho. 4 Bros. has been a registered corporation with the State of Idaho

Plea Agreement 2 Rev. September 2019

 
since 1987. Since at least February 1, 2017, and at all times relevant to the Information, 4 Bros.
has operated a large concentrated animal feeding operation (“CAFO”) at its dairy facility in
Shoshone, Idaho, because it houses at least 1,000 head of cattle. 40 C.F.R. § 122.23(b)(4) & (6).
Accordingly, the large CAFO itself is a point source and subject to permitting pursuant to the
NPDES Program. Since at least February 1, 2017, and at all times relevant to the Information,
however, 4 Bros. has not operated under a NPDES permit.

4 Bros. has several different wastewater lagoons in its facility that are adjacent to the
Milner-Gooding Canal (the “Canal”). At all times relevant to the Information, the Canal was a
water of the United States which flows to the Malad River, a traditional navigable water, and on
to the Snake and Columbia Rivers. Wastewater lagoons are pond-like bodies of water or basins
designed to receive, hold, and treat wastewater from the CAFO and are point sources. Since at
least February 1, 2017, and at all times relevant to the Information, the wastewater lagoons on the
4 Bros. facility contained manure-laden wastewater, which is a pollutant.

The 2016-2017 winter season in Southern Idaho saw record precipitation, record
snowpack, and significant flooding that resulted in a number of disaster declarations due to snow,
flooding, and runoff volumes not seen for decades. It was during this unprecedented season that 4
Bros. discharged into the Canal.

The discharges into the Canal came from separate wastewater lagoons adjacent to the
Canal located in the western and central potions of the 4 Bros. dairy facility (“West Discharge”
and “Central Discharge,” respectively). The West Discharge occurred on or about between
F ebruary 20, 2017 and February 22, 2017: 4 Bros. used earth-moving equipment to cut open a
berm and lined it with plastic to cause manure-laden wastewater from a lagoon to flow into the
Canal. The Central Discharge occurred on or about between February 19, 2017, and February 20,

2017: 4 Bros. mechanically pumped manure-laden wastewater from a wastewater lagoon into the

Plea Agreement 3 Rey. September 2019

 
Canal.

Another discharge occurred between approximately February 10, 2017 and February 23,
2017, when an area of the 4 Bros. dairy facility known as the east pivot catchment area (“East
' Discharge”), overtopped and inadvertently breached, spilling snowmelt and for several days
potentially manure laden wastewater.

4 Bros’ was aware of the East Discharge during that time, but did not attempt to repair the
area until February 23, 2017, owing to soft ground caused by the inclement weather.

The three discharges described above, including failing to repair the East Discharge for
fourteen days were negligent, not reasonable under the circumstances and amount to failures to
exercise that degree of care which a person of ordinary prudence would exercise under similar
circumstances.

IV. SENTENCING FACTORS
A. Penalties. The crime of Unlawful Discharge of Pollutant to Water of the United
States, as charged in Count One, is punishable by:
1, aterm of probation of not more than five (5) years;
2. a minimum fine of $2,500 and a maximum fine of $25,000 per day of
violation; and
3. a special assessment of $25.

B. Fines and Costs. The Court may impose a fine. The parties agree to jointly
recommend a fine of $95,000, which amount the Defendant agrees to pay prior to or at the time of
sentencing. The Court may also order the Defendant to pay the costs of probation.

Cc. Special Assessment. The Defendant will pay the special assessment before
sentencing and will furnish a receipt at sentencing. Payment will be made to:

The United States District Court, Clerk’s Office
Federal Building and United States Courthouse

Plea Agreement 4 Rey. September 2019
550 West Fort Street, Fourth Floor
Boise, Idaho 83724

D. Restitution. In addition to paying any fine and costs imposed, the Defendant also
agrees to pay restitution equal to the full amount of loss caused to any victim. The Defendant
agrees that all monetary penalties imposed by the Court, including restitution, will be due
immediately and can immediately be enforced by the Government (whether through 18 U.S.C. §
3613 or otherwise). The Defendant agrees that the payment schedule or plan is neither the only
method, nor a limitation on the methods, available for enforcing the judgment. It is simply a
schedule or plan for minimum payments. The Defendant is aware that voluntary payment of 7
restitution prior to adjudication of guilt is a factor the Court can consider if the Defendant has
accepted responsibility under U.S.S.G. § 3E1.1.

V. UNITED STATES SENTENCING GUIDELINES

A. Application of Sentencing Guidelines. The Government and the Defendant agree
that the provisions of Chapter 8 of the United States Sentencing Guidelines, which pertain to fines
imposed on organizational defendants, such as the Defendant, do not apply to environmental
offenses, including Clean Water Act violations. See 18 U.S.C. §§ 3553 and 3572; U.S.S.G, 8§
8C2.1 and 8C2.10. The Government and the Defendant further agree that the remaining
provisions of Chapter 8 of the Sentencing Guidelines apply to the Defendant. The Court must
consider the U.S.S.G. in determining an appropriate sentence under 18 U.S.C. § 3553, The Court
is not a party to this Agreement and the Agreement does not bind the Court’s determination of the
U.S.S.G. range. The Court will identify the factors that will determine the sentencing range under
the U.S.S.G. The Court has complete discretion to impose any lawful sentence, including the
maximum sentence possible.

Recognizing that this Agreement does not bind the Court, the parties agree to the

recommendations and requests set forth below.

Plea Agreement 5 Rey. September 2019
B. Sentencing Guidelines Recommendations and Requests.

1, Government’s Statements at Sentencing. The Government reserves the
right to allocute fully at sentencing regarding any sentencing recommendation. The Government
may rely on or submit any information, including relevant conduct, in support of its
recommendation regardless of whether the Agreement or the pre-sentence investigation report
contain this information. Any exception must be specified in this Agreement.

2. Acceptance of Responsibility. If the Defendant clearly accepts
responsibility for the offense, the Defendant will be entitled to a reduction of two levels in the
combined adjusted offense level, under U.S.S.G. § 3E1.1(a). The Government will move for an
additional one-level reduction in the combined offense level under § 3E1.1(b) if the following
conditions are met: (1) the Defendant qualifies for a decrease under § 3E1.1(a); (2) the offense is
level 16 or greater; and (3) the Defendant has timely notified authorities of the Defendant’s
intention to enter a plea of guilty, thereby permitting the Government to avoid preparing for trial

_and permitting the Court to allocate its resources efficiently. If, before sentence is imposed, the
Defendant fails to meet U.S.S.G. § 3E1.1’s criteria, or acts in a manner inconsistent with
acceptance of responsibility, the Government will withdraw or decline to make the motion.

3. Downward Departure or Variance Request by Defendant. If the
Defendant wishes to seek a departure or variance, the Defendant must provide written notice to
the Government, along with the reasons and basis therefore, 21 days before the date set for
sentencing.

Vi ENVIRONMENTAL COMPLIANCE

The Government and the Defendant agree that the terms of probation shall include the

following special conditions, in addition to the Court’s standard conditions:

Plea Agreement 6 Rev. September 2019
A. No Further Violations. The Defendant will commit no further violations of the
Clean Water Act, or other federal, state, or local law, and shall conduct all of its operations in
accordance with EPA regulations and with other federal, state and local environmental
regulations.

B. NPDES Permit. Defendant shall submit a Notice of Intent to seek coverage under
the Idaho CAFO General NPDES Permit (2020) with the U.S. Environmental Protection Agency
no later than ten days from the filing of this Plea Agreement. The Notice of Intent shall be_
submitted to:

United States Environmental Protection Agency
Region 10 Manager

NPDES Permits Section

1200 Sixth Avenue, Suite 155, WD 19-C04
Seattle, WA 98101-3188

Idaho State Department of Agriculture

2270 Old Penitentiary Road

P.O. Box 790

Boise, ID 83701

Idaho Department of Environmental Quality
Water Quality Division

IDEQ State Office

1410N. Hilton

Boise, Idaho 83706

IDEQ Twin Falls Regional Office

1363 Fillmore St.

Twin Falls, ID 83301

Cy Access. The Defendant agrees to provide the EPA, the Idaho Department of
Environmental Quality (IDEQ), and the Idaho State Department of Agriculture (ISDA), and their
respective authorized agents, upon reasonable notice, with full access to all offices, warehouses,
and facilities owned or operated by Defendant, its principals, officers, agents, representatives,

owners, employees or beneficiaries, engaged in the generation, storage, transportation, or

modification, of any waste. As part of this Agreement, Defendant agrees to provide EPA, IDEQ,

Plea Agreement 7 Rey. September 2019
and ISDA, and their authorized agents, access to all books and records produced or retained

pursuant to the generation, storage, transportation, or modification, of any waste.

VII. WAIVER OF RIGHT TO DIRECT APPEAL AND TO COLLATERAL ATTACK
UNDER 28 U.S.C. § 2255

A. Waiver: In exchange for this Agreement, and except as provided in subparagraph
B, the Defendant waives any right to appeal or collaterally attack the entry of plea, the conviction,
the entry of judgment, and the sentence, including forfeiture and restitution. This waiver includes
any challenge to the constitutionality of any statute of conviction including arguments that the
admitted conduct does not fall within any statute of conviction.

The Defendant acknowledges that this waiver will result in the dismissal of any direct
appeal or collateral attack the Defendant might file seeking to challenge the plea, conviction or
sentence in this case. Further, the filing of such an appeal or collateral attack will breach this
Agreement and allow the Government to withdraw from it, as well as to take other remedial
action.

If the Defendant believes the Government has not fulfilled its obligations under this
Agreement, the Defendant will object at the time of sentencing; further objections are waived.

A. Exceptions:

1. Direct Appeal: Notwithstanding subparagraph A, the Defendant may file
one direct appeal if one of the following unusual circumstances occurs:
a. the sentence imposed by the Court exceeds the statutory maximum;

b. the Court arrived at an advisory USSG range by applying an
upward departure under chapter 5K of the USSG; or

c. the Court exercised its discretion under 18 U.S.C. § 3553(a) to
impose a sentence that exceeds the advisory USSG range as
determined by the Court.

Plea Agreement 8 Rey. September 2019
The Defendant understands that the above circumstances occur rarely and that in most -
~ cases this Agreement completely waives all appellate rights.

2s Motion Under 28 U.S.C. § 2255: Notwithstanding subparagraph A, the
Defendant may file an ineffective assistance of counsel claim in a 28 U.S.C. § 2255 motion.
VIII. PROVIDING INFORMATION FOR THE PRESENTENCE REPORT

The Defendant agrees to provide corporate financial information and any other
information requested by a representative of the United States probation office for use in
preparing a pre-sentence investigation report, and agrees that the United States probation office
may share all financial information with the Government. Failure to execute releases or to
provide information for the pre-sentence investigation report violates this Agreement and relieves
the Government of its obligations from it. Such failure by the Defendant and response by the
Government will not, however, constitute grounds for withdrawing the plea of guilty unless the
Government so requests. Providing materially false information will subject the Defendant to
additional penalties, including an enhancement under U.S.S.G. § 3C1.1.
IX. DISCLOSING FINANCIAL INFORMATION
The Defendant agrees to disclose all the Defendant’s assets and sources of income to the

Government, including all assets over which the Defendant exercises or exercised direct or
indirect control, or in which the Defendant has had any financial interest. The Defendant also
agrees to cooperate in obtaining any records relating to ownership of assets when sought by the
Government. The Defendant agrees truthfully to complete corporate financial statement within
14 days from the date the Defendant signs this Agreement or from the date the financial statement
is provided to the Defendant or counsel, whichever is later.. The Defendant agrees to provide
updates with any material changes in circumstances, as described in 18 U.S.C. § 3664(k), within

seven (7) days of the event giving rise to the changed circumstances.

Plea Agreement 9 Rev. September 2019
The Defendant authorizes the Government: (a) to inspect and copy all financial
documents and information held by the United States probation. office; and (b) to obtain all
financial records related to the Defendant.

Before sentencing, Defendant agrees not to dissipate any assets outside the normal course
of business without the consent of both the Government’s financial litigation unit and asset
forfeiture unit. If any assets are sold, any sale proceeds will be deposited with the Clerk of Court
and, upon sentencing, paid toward any monetary penalties ordered in the judgment.

X. NORIGHT TO WITHDRAW PLEA

The Defendant understands that the Court may not follow the recommendations or
requests made by the parties at the time of sentencing. The Defendant cannot withdraw from this
Agreement or the guilty plea, regardless of the Court’s actions.

XI. CONSEQUENCES OF VIOLATING AGREEMENT

A. Government’s Options. If the Defendant fails to keep any promise in this |
Agreement or commits a new crime, the Government is relieved of any obligation: 1) to make a
sentencing eeommendation consistent with the terms promised in this Agreement; and 2) not to
prosecute the Defendant on other charges, including charges not pursued due to this Agreement.
Such charges may be brought without prior notice. If the Government determines that a breach
warrants prosecution before sentencing, it may withdraw from this Agreement in its entirety. In
addition, if the Government determines after sentence is imposed that the Defendant’s breach of
the Agreement warrants further prosecution, the Government may choose between letting the
conviction under this Agreement stand or vacating such conviction so that charge may be re-
prosecuted.

The Government’s election to pursue any of the above options provides no basis for the

Defendant to withdraw the guilty plea made pursuant to this Agreement.

Plea Agreement 10 Rev. September 2019
B. Defendant’s Waiver of Rights. If the Defendant fails to keep any promise made
in this Agreement, the Defendant gives up the right not to be placed twice in jeopardy for the
offense to which the Defendant entered a plea of guilty or which were dismissed under this

‘Agreement. In addition, for any charge that is brought as a result of the Defendant’s failure to
keep this Agreement, the Defendant gives up: (1) any right under the Constitution and laws of the
United States to be charged or tried in a more speedy manner; and (2) the right to be charged
within the applicable statute of limitations period if the statute of limitations has expired.

Furthermore, if the Defendant does not enter an acceptable plea, the Government will
move to continue the trial now set to allow the Government adequate time to prepare. The
Defendant agrees not to contest such a continuance, and agrees that the resulting delay would be
excludable time under 18 U.S.C. § 3161(h).

XI. CIVIL LIABILITY:

By entering into this Agreement, the Government does not compromise any civil liability
the Defendant may have incurred or may incur as a result of the Defendant's conduct and plea of
guilty to the charge in the Information or otherwise extend to individual persons not a party or
signatory to this Agreement.

XIII. MISCELLANEOUS

A. No Other Terms. This Agreement is the complete understanding between the
parties, and no other promises have been made by the Government to the Defendant or to the
attorney for the Defendant. This Agreement does not prevent any Governmental agency from
pursuing civil or administrative actions against the Defendant or any property. Unless an
exception to this paragraph is explicitly set forth elsewhere in this document, this Agreement does
not bind or obligate Governmental entities other than that specified as the Government in this

Agreement (i.c., the United States Attorney’s Office for the District of Idaho).

Plea Agreement 11 "Rey, September 2019
B. Plea Agreement Acceptance Dexilline, This plea offer is explicitly conditioned
on the Defendant's notification of acceptance of this Agreement no later than September 9, 2020.
XIV. CORPORATE APPROVAL |

A. Corporate Authorization. The Defendant agrees that it is authorized to enter into
this Agreement. At the time of signing by the Defendant’s corporate representative below, the
Defendant shall provide the Government with a written statement in the form of a corporate
resolution certifying that it is authorized to enter into and comply with all of the terms of this
Agreement. The corporate resolution shall certify that the undersigned corporate representative is
authorized to sign this Agreement and to obligate the corporation and affirm that all corporate
formalities have been observed.

B. Application of the Agreement. This Agreement shall bind the Defendant and its
successors and assigns and parent companies. The Defendant and its successors-in-interest, if
applicable, shall provide the Gogemment and the United States Probation Office with immediate
notice of any name change, corporate reorganization, issuance, termination, or revocation of
permits, or similar action affecting this Agreement. No change in name, change in corporate or
individual control, corporate reorganization, change in ownership, merger, change of legal status,
termination or revocation of permits, or similar action shall alter the responsibilities of the
defendant under this Agreement. The Defendant shall not engage in any action to seek to avoid
the obligations and conditions set forth in this Agreement.

XV. UNITED STATES’ APPROVAL
I have reviewed this matter and the Agreement. This Agreement constitutes a formal plea

offer from the Government. Any oral discussions with the Defendant and defense counsel about a

plea do not constitute a plea offer. Any written offer or agreement made before this Agreement is

Plea Agreement 12 Rev. September 2019
no longer a valid offer by the Government and is rescinded. I agree on behalf of the United States
that the terms and conditions set forth above are appropriate and are in the best interests of justice.

BART M. DAVIS
UNITED STATES ATTORNEY
By: .

 

| q[o4]/oo
JOSHUAD. HURWIT Date rd

SEAN M. MAZOROL
Assistants United States Attorney

XVI. ACCEPTANCE BY DEFENDANT AND COUNSEL

On behalf of the Defendant, 4 Bros. Dairy, Inc., [am authorized to sign this Plea
Agreement and to bind 4 Bros. Dairy, Inc. I have received this Plea Agreement from counsel for 4
Bros. Dairy, Inc., Scott McKay. I have read it and discussed with counsel all of its provisions,
including those addressing the charge, sentencing, conditions of probation, and waiver, as well as
the Implications of agreeing to the disposition set forth in the Agreement pursuant to Rule
11(c)(1)(C) of the Federal Rules of Criminal Procedure. I understand the Plea Agreement fully.
On behalf of and with the express authorization of 4 Bros. Dairy, Inc., I hereby accept its terms
and conditions and acknowledge that it constitutes the Plea Agreement between the parties. 4
Bros. Dairy, Inc., understands that no additional promises, agreements, or conditions have been

made or will be made unless set forth in writing and signed by the parties. 4 Bros. Dairy, Inc.,

xa ii <
by Qo) ws Le,

As Authorized Corporat
Representative for 4 Bros, Dairy, Inc.

  
 

this Plea Agreement.

SLTRES O%- OG

Date

\

Plea Agreement 13 Rev. September 2019
I have read this Agreement and have discussed the contents of the Agreement with the
authorized corporate representative of 4 Bros. Dairy, Inc. This document accurately sets forth the
entirety of the Agreement. I have conveyed all written offers from the Government to the
Defendant pursuant to Missouri v. Frye, 132 S. Ct. 1399, 1408-09 (2012). T understand that this
Agreement is a formal plea offer from the Government. Any oral discussions between the
Government and me or my client about a plea do not constitute a plea offer. Any written offer or
agreement made before this Agreement is no longer valid and is rescinded. My client, 4 Bros.
Dairy, Inc. understands this Plea Agreement fully and wants to plead guilty. I concur in my

client’s decision to plead guilty as set forth above.

SF AKO 9/9/2020

SCOTT McKAY Date
Attorney for the Defendant

 

Plea Ag reement 14 Rev. September 2019
